Per Curiam.

The construction of the statutes relating to the militia should be as favorable to those who are subjected to the service, as may be consistent with the efficiency of the establishment. If a particular time of the day were not requisite, it would be net cssary for the soldier to attend from sunrise *334to sunset, to be sure of meeting the company ; which would be oppressive and unreasonable. The notice should be to the soldiers to meet on the parade ground at a certain hour, of a particular day, for the purposes set forth, or to wait the'e until further orders, as is the usage in some places.
And we believe that there has been a practical construction consistent with this opinion, ever since the establishment of the militia. Notice of the time and place of training or meeting of the company is to be given ; and as to the time, not only the day, but the particular hour of the day, should be expressed in the notification.

Certiorari granted.